Exhibit 10.1

PRICESMART, INC.

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT is made between Jose Luis Laparte (the “Grantee”) and PriceSmart,
Inc., a Delaware corporation (the “Company”), as of December 7, 2006. This
Agreement is subject to the Company’s 2002 Equity Participation Plan (the
“Plan”), the terms of which are hereby incorporated by reference. Any
capitalized term not defined herein shall have the meaning ascribed to such term
under the Plan.

A. The Company hereby grants to Grantee an award of 124,400 shares of common
stock of the Company (the “Shares”) effective as of December 7, 2006 (the
“Effective Date”), with a purchase price of $0.00 per share of common stock of
the Company.

B. In connection with the grant of the Shares, the parties hereby execute this
Restricted Stock Agreement (this “Agreement”), which sets forth the rights and
obligations of the parties with respect to the Shares, as follows:

1. Vesting.

(a) Notwithstanding anything herein to the contrary, in the event of a
Termination of Employment, or a Termination of Consultancy, for any reason,
including for cause, death, or disability, all unvested Shares as of the date of
such termination shall immediately be forfeited and shall be transferred to the
Company.

(b) One hundred percent (100%) of the Shares shall initially be subject to
forfeiture pursuant to Section 1(a). The Shares issued hereunder shall become
vested over five (5) years, as follows: 23,600 shares vesting annually for the
first four years and 30,000 shares vesting the fifth year on each anniversary of
December 7, 2006 (the “Vesting Commencement Date” and each such anniversary, a
“Vesting Date”), so that one hundred percent (100%) of the Shares shall be
vested and not subject to forfeiture pursuant to Section 1(a) upon the fifth
anniversary of the Vesting Commencement Date; provided, however, that Grantee
has not had a Termination of Employment, or a Termination of Consultancy, as of
each such Vesting Date. Fractional shares shall be rounded to the nearest whole
share.

2. Transferability of the Shares; Escrow.

(a) With the exception of Shares which have been forfeited and required to be
transferred to the Company pursuant to this Agreement, no unvested Shares nor
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Grantee or Grantee’s successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,



--------------------------------------------------------------------------------

encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect. Grantee
hereby authorizes and directs the Secretary of the Company, or such other person
designated by the Company, to transfer the unvested Shares which are forfeited
pursuant to Section 1(a) from Grantee to the Company.

(b) To insure the availability for delivery of Grantee’s unvested Shares upon
forfeiture pursuant to Section 1(a), Grantee hereby appoints the Secretary, or
any other person designated by the Company as escrow agent, as its
attorney-in-fact to assign and transfer unto the Company, such unvested Shares,
if any, forfeited to the Company pursuant to Section 1(a) and shall, upon
execution of this Agreement, deliver and deposit with the Secretary of the
Company, or such other person designated by the Company, the share certificates
representing the unvested Shares, together with the stock assignment duly
endorsed in blank, attached hereto as Exhibit A. The unvested Shares and stock
assignment shall be held by the Secretary in escrow, pursuant to the Joint
Escrow Instructions of the Company and Grantee attached as Exhibit B hereto,
until the Shares, if any, are forfeited as provided in Section 1(a), until such
unvested Shares are vested, or until such time as this Agreement no longer is in
effect. As a further condition to the Company’s obligations under this
Agreement, the spouse of the Grantee, if any, shall execute and deliver to the
Company the Consent of Spouse attached hereto as Exhibit C. Upon vesting of the
unvested Shares, the escrow agent shall promptly deliver to the Grantee the
certificate or certificates representing such Shares in the escrow agent’s
possession belonging to the Grantee, and the escrow agent shall be discharged of
all further obligations hereunder; provided, however, that the escrow agent
shall nevertheless retain such certificate or certificates as escrow agent if so
required pursuant to other restrictions imposed pursuant to this Agreement.

3. Ownership, Voting Rights, Duties. This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Grantee, except as
specifically provided herein.

4. Legends. Grantee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by state or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN FORFEITURE
RESTRICTIONS AND RESTRICTIONS ON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

 



--------------------------------------------------------------------------------

Grantee agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

5. Adjustment for Stock Split. All references to the number of Shares shall be
appropriately adjusted to reflect any stock split, stock dividend or other
change in the Shares which may be made by the Company after the date of this
Agreement.

6. Notices. Notices required hereunder shall be given in person or by registered
mail to the address of Grantee shown on the records of the Company, and to the
Company at its principal executive office.

7. Survival of Terms. This Agreement shall apply to and bind Grantee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

8. Section 83(b) Election. Grantee hereby acknowledges that he or she has been
informed that, with respect to the Shares, unless an election is filed by the
Grantee with the Internal Revenue Service and, if necessary, the proper state
taxing authorities, within thirty (30) days of the Effective Date, electing
pursuant to Section 83(b) of the Code (and similar state tax provisions if
applicable) to be taxed currently on any difference between the purchase price
of the Shares, if any, and their Fair Market Value on the Effective Date, there
will be a recognition of taxable income to the Grantee, measured by the excess,
if any, of the Fair Market Value of the Shares, at the time the Shares are not
subject to forfeiture under Section 1(a), over the purchase price, if any, for
the Shares. Grantee represents that Grantee has consulted any tax consultant(s)
Grantee deems advisable in connection with the grant of the Shares or the filing
of the election under Section 83(b) and similar tax provisions.

GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY AN ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S
BEHALF.

9. Representations. Grantee has reviewed with Grantee’s own tax advisors the
federal, state, local and foreign tax consequences of the grant of Shares
hereunder and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Grantee understands that Grantee (and not the
Company) shall be responsible for Grantee’s own tax liability that may arise as
a result of this investment or the transactions contemplated by this Agreement.

 



--------------------------------------------------------------------------------

10. Withholding. At the discretion of the Company, Grantee may satisfy federal
and state withholding tax obligations with respect to the vesting of Shares by
electing to forfeit and have transferred to the Company that number of Shares to
be vested having a Fair Market Value equal to the minimum amount required to be
withheld based on the statutory withholding rates for federal and state tax
purposes that apply to supplemental taxable income. The Fair Market Value of the
Shares to be forfeited shall be determined on the date that the amount of tax to
be withheld is to be determined. Any election by Grantee to have Shares
forfeited for this purpose shall be made in such form and under such conditions
as the Company may deem necessary or advisable.

11. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable. Grantee represents that Grantee has read this Agreement and is
familiar with its terms and provisions.

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

 

PRICESMART, INC.

/s/ Robert M. Gans

By:   Robert M. Gans Title:   Executive Vice President GRANTEE

/s/ Jose Luis Laparte

Jose Luis Laparte Address:

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I, Jose Luis Laparte, hereby sell, assign and transfer unto
PriceSmart, Inc., a Delaware corporation,                      shares of the
Common Stock of PriceSmart, Inc. standing in my name of the books of said
corporation represented by Certificate No.                      herewith and do
hereby irrevocably constitute and appoint                      to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between PriceSmart, Inc. and the undersigned dated as of December 7,
2006.

 

Signature:  

/s/ Jose Luis Laparte

  Jose Luis Laparte

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the forfeiture of unvested Shares,
as set forth in the Restricted Stock Agreement, without requiring additional
signatures on the part of the Grantee.

 



--------------------------------------------------------------------------------

EXHIBIT B

JOINT ESCROW INSTRUCTIONS

PriceSmart, Inc.

9740 Scranton Road

San Diego, CA. 92121

Attention: Corporate Secretary

To Whom It May Concern:

As Escrow Agent for both PriceSmart, Inc., (the “Company”), and the undersigned
grantee (the “Grantee”) of common stock of the Company (the “Shares”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Agreement (“Agreement”) between
the Company and the undersigned, in accordance with the following instructions:

1. In the event of a forfeiture of the Shares pursuant to Section 1(a) of the
Agreement, the Company shall give to Grantee and you a written notice specifying
the number of Shares to be forfeited and the time for a closing hereunder at the
principal office of the Company. Grantee and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee.

3. Grantee irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. Grantee
does hereby irrevocably constitute and appoint you as Grantee’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such securities
all documents necessary or appropriate to make such securities negotiable and to
complete any transaction herein contemplated, including but not limited to the
filing with any applicable state blue sky authority of any required applications
for consent to, or notice of transfer of, the securities. Subject to the
provisions of this paragraph 3, Grantee shall exercise all rights and privileges
of a stockholder of the Company while you hold the stock.

4. Upon written request of the Grantee, but no more than twice per calendar
year, unless the Shares have been forfeited to the Company, you will deliver to
Grantee a certificate or certificates representing so many Shares of stock as
are not then subject to



--------------------------------------------------------------------------------

forfeiture under the Agreement. Within one hundred twenty (120) days after
Grantee has a Termination of Employment or Termination of Consultancy, you will
deliver to Grantee a certificate or certificates representing the aggregate
number of shares held or issued pursuant to the Agreement and not forfeited to
the Company or its assignees pursuant to the Agreement.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Grantee,
you shall deliver all of the same to Grantee and shall be discharged of all
further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Grantee while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may either pay such
counsel reasonable compensation therefor or be reimbursed by the Company for
such expense.

 



--------------------------------------------------------------------------------

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent mutually acceptable to the Company and Grantee.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or three (3) days
following deposit in the United States Post Office, by registered or certified
mail with postage and fees prepaid, addressed to each of the other parties
thereunto entitled at the following addresses or at such other addresses as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto.

 

COMPANY:   PriceSmart, Inc.   9740 Scranton Road   San Diego, CA 92121   Fax:
858-404-8828 GRANTEE:                                     
                                                                     
                                 ESCROW AGENT:   PriceSmart, Inc. Corporate
Secretary

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 



--------------------------------------------------------------------------------

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding that
body of law pertaining to conflicts of law.

Dated as of December 7, 2006

 

PRICESMART, INC.

 

By:  

 

Title:  

 

GRANTEE:

 

Escrow Agent:

 

Corporate Secretary of PriceSmart, Inc.

 



--------------------------------------------------------------------------------

EXHIBIT C

CONSENT OF SPOUSE

I,                                         , spouse of Jose Luis Laparte have
read and approve the foregoing Agreement. In consideration of granting of the
right to my spouse to purchase shares of PriceSmart, Inc. as set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

Dated:                     ,             

 

 